ALD-230                                                         NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 10-2455


                           In re: NATHANIEL BROOKS, JR.,
                                                Petitioner


                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                     (Related to: E.D. Pa. Civ. No. 2-09-cv-04712)


                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 24, 2010

                Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                               (Opinion filed: July 7, 2010)


                                        OPINION


PER CURIAM

       Petitioner Nathaniel Brooks, Jr., a prisoner proceeding pro se, seeks a writ of

mandamus compelling the return of certain papers and other belongings. For the reasons that

follow, we will deny the petition.

       Brooks filed a motion for a writ of mandamus in District Court alleging that he has

attempted to obtain from his public defender discovery materials and information about state

                                             1
criminal charges against him. He explained that his attorney did not respond to his requests

for information and believes that his due process and equal protection rights are being

violated. The District Court denied the motion without prejudice, noting that Brooks does

not presently have a pending case in that court. Brooks then filed his motion for a writ of

mandamus in this Court, which includes similar allegations.

       Mandamus is a drastic remedy available only in extraordinary cases, see In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005), as the petitioner must

demonstrate that he has “no other adequate means” to obtain the relief desired and a “clear

and indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996). We may issue a writ of mandamus only if there is an otherwise existing basis for

subject matter jurisdiction. United States v. Christian, 660 F.2d 892, 894 (3d Cir. 1981). In

this case, as the District Court found, there is no pending action over which a writ of

mandamus might aid our jurisdiction. See id. (explaining that, “[b]efore entertaining” a

petition for a writ of mandamus, “we must identify a jurisdiction that the issuance of the writ

might assist”). Indeed, federal courts other than the United States Supreme Court do not

exercise appellate jurisdiction over state courts. See In re Richards, 213 F.3d 773, 781-82

(3d Cir. 2000). Furthermore, it does not appear that Brooks has attempted to obtain the

information he seeks through other means. Therefore, mandamus is not the appropriate

avenue for the remedy he seeks. Accordingly, the petition is denied.




                                              2